DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species
This application contains claims directed to the following patentably distinct species wherein the Applicant is required to elect a single species from each claimed genera:
1) Elect a single species of first component selected from a compound of 
formula I, a tetrafunctional block copolymer surfactant terminating in primary hydroxyl groups, a sorbitan derivative, a C8-10 alkyl ammonium salt, a compound of formula II, or a combination thereof.
	a) If a compound of formula I is elected, elect a single species of 
compound I wherein the R variable is defined.
	b) If a tetrafunctional block copolymer surfactant terminating in 
primary hydroxyl groups is elected, elect a single species thereof selected from ethylenediaminetetrakis(ethoxylate-Block-propoxylate) and any other derivatives supported in the instant application.
	c) If a sorbitan derivative is elected, elect a single species thereof 

	d) If a C8-10 alkyl ammonium salt is elected, elect a single species 
thereof selected from methyltrialkyl(C8-C10)ammonium chloride and any other derivatives supported in the instant application.
	e) If a compound of formula II is elected, elect a single species thereof 
by defining the values of m and n, selected from 1-25.

2) Elect a single species of second component selected from a compound of 
formula III, a sulfoxide, a urea, ethyl acetate, or a combination thereof.
a) If a compound of formula III is elected, elect a single species of 
compound wherein the R variables are defined.
b) If a sulfoxide is elected, elect a single species thereof selected from 
dimethylsulfoxide and any other derivatives supported in the instant application.
c) If a urea is elected, elect a single species there selected from 
imidazolidinone and any other derivatives supported in the instant application.

3) Elect a single species of C2-10alkyl alcohol selected from glycerol, 
propylene glycol, ethanol, isopropanol, 1-propanol, butanol, t-butanol, pentanol, and 1-octanol.

4) Elect a single species of organic acid having 1-25 carbons selected from 
the species disclosed in the instant specification in [0034-0038].

5) Elect a single species of therapeutic agent.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for instance. Each group of compounds under (1)a-e, (2)a-c, (3), (4), or (5) have unique structures, have different chemical and physical properties, and require different methods of making. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613